ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Edward Hayes, as Liquidator of Base            ) ASBCA Nos. 59829, 59907
 Operation Services GmbH                       )
                                               )
Under Contract Nos. DABN01-03-C-0025           )
                    W912PE-04-D-0001           )

APPEARANCE FOR THE APPELLANT:                     William F. Savarino, Esq.
                                                   Cordatis LLP
                                                   Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Robert B. Neill, Esq.
                                                  MAJ Michael G. Pond, JA
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 10, 2021



                                               KENNETH D. WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59829, 59907, Appeals of Edward
Hayes, as Liquidator of Base Operation Services GmbH, rendered in conformance with
the Board’s Charter.

      Dated: August 11, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals